Name: Commission Implementing Decision (EU) 2016/42 of 15 January 2016 amending the Annex to Implementing Decision (EU) 2015/2460 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5 in France (notified under document C(2016) 209) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  international trade;  regions of EU Member States
 Date Published: 2016-01-16

 16.1.2016 EN Official Journal of the European Union L 11/10 COMMISSION IMPLEMENTING DECISION (EU) 2016/42 of 15 January 2016 amending the Annex to Implementing Decision (EU) 2015/2460 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5 in France (notified under document C(2016) 209) (Only the French text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. Article 16 of that Directive provides for the establishment of protection, surveillance and further restricted zones in the event of an outbreak of highly pathogenic avian influenza (HPAI). (2) In 2015, France notified the Commission of outbreaks of HPAI of subtype H5 in holdings on its territory where poultry are kept and it immediately took the minimum control measures required pursuant to Directive 2005/94/EC, including the establishment of protection, surveillance and a further restricted zone in accordance with that Directive. (3) In addition, Commission Implementing Decision (EU) 2015/2460 (4) was adopted to take account of the spread of HPAI in France and the establishment by the competent authority of that Member State of a large further restricted zone around the protection and surveillance zones. That further restricted zone comprises several departments or parts thereof in the south-west of that Member State. Implementing Decision (EU) 2015/2460 provides, inter alia, that the further restricted zone established by France in accordance with Directive 2005/94/EC is to include at least the areas listed as the further restricted zone in the Annex to that Implementing Decision. (4) France has now reported further HPAI outbreaks located outside the areas listed as the further restricted zone in the Annex to Implementing Decision (EU) 2015/2460. Due to the development of the epidemiological situation and the risk of further disease spread, France is enlarging the further restricted zone around the established protection and surveillance zones. (5) It is therefore necessary to amend the Annex to Implementing Decision (EU) 2015/2460 in order to take account of the enlargement of the further restricted zone by France. (6) The Commission has examined the control measures taken by France and it is satisfied that the borders of the further restricted zone, established by the competent authority of that Member State, in accordance with Article 16(4) of Directive 2005/94/EC, are at a sufficient distance to the actual holdings where the HPAI outbreaks have been confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe the enlarged further restricted zone established by France at Union level. (8) Implementing Decision (EU) 2015/2460 should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2015/2460 is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 15 January 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (4) Commission Implementing Decision (EU) 2015/2460 of 23 December 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5 in France (OJ L 339, 24.12.2015, p. 52). ANNEX ANNEX Further restricted zone as referred to in Article 2(1): ISO Country Code Member State Name (Department number) FR France Areas comprising the departments of: DORDOGNE (24) GERS (32) GIRONDE (33) HAUTE-VIENNE (87) HAUTES-PYRÃ NÃ ES (65) LANDES (40) LOT-ET-GARONNE (47) PYRÃ NÃ ES-ATLANTIQUES (64) LOT (46) HAUTE-GARONNE (31) Areas comprising parts of the departments of: CHARENTE (16) the commune of: 16254 PALLUAUD CORREZE (19) the communes of: 19015 19030 19047 19066 19077 19107 19120 19124 19161 19182 19191 19195 19229 19239 19289 19007 19012 19019 19026 19029 19044 19050 19067 19116 19170 19260 19280 AYEN BRIGNAC-LA-PLAINE CHARTRIER-FERRIÃ RE CUBLAC ESTIVALS LARCHE LOUIGNAC MANSAC PERPEZAC-LE-BLANC SAINT-AULAIRE SAINT-CERNIN-DE-LARCHE SAINT-CYPRIEN SAINT-PANTALÃ ON-DE-LARCHE SAINT-ROBERT YSSANDON ALTILLAC ASTAILLAC BEAULIEU-SUR-DORDOGNE BILHAC BRANCEILLES LA-CHAPELLE-AUX-SAINTS CHAUFFOUR-SUR-VELL CUREMONTE LIOURDRES QUEYSSAC-LES-VIGNES SIONIAC VEGENNES